NOTE: This order is nonprecedential.


  Wniteb ~tates (!Court of §ppeaIs
      for tlJe jfeberaI (!Circuit

                LORI CO S. EDWARDS,
                      Petitioner,

                            v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.


                        2011-3236


   Petition for review of the Merit Systems Protection
Board in case no. SF0752110678-I-1.


                      ON MOTION


                        ORDER

     Lorico S. Edwards moves for leave to file his brief out
of time, which we treat as a motion for reconsideration of
the court's dismissal of this petition for failure to file a
brief.
EDWARDS v MSPB                                                  2

      Upon consideration thereof,

      IT Is ORDERED THAT:
    (1) The motion is granted. The mandate is recalled,
the court's dismissal order is vacated, and the petition is
reinstated.

    (2) The Merit Systems Protection Board should calcu-
late its brief due date from the date of filing of this order.

                                     FOR THE COURT


   MAR 062012                        lsI Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: Lorico Edwards
    James M. Eisenmann, Esq.                           FILED
                                               u.s. COURT OF APPEALS FOR
                                                 THE FEDERAL CIRCUIT
s25
                                                   MAR lJ 6 ZOlZ
                                                     JAN HORBALY
                                                        CLERK